Case 2:20-cv-02781-JTF-atc Document 34 Filed 02/12/21 Page 1 of 8                       PageID 201




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION


     MARVIN GREEN, ANTHONY HERVEY,                    )
     JAMES JONES, KENDRICK MERRITT,                   )
     NATHANIEL WILMOTH, THOMAS                        )
     PRUITT, and JEFFREY COFFEY,                      )      No. 2:20-cv-02781-JTF-atc
                                                      )
            Plaintiffs,                               )
                                                      )
                                                      )
     v.                                               )
                                                      )
     TONY PARKER, F/N/U SELLERS, AND                  )
     TAUREAN JAMES,                                   )
                                                      )
             Defendants.                              )


              ORDER DENYING MOTION TO CERTIFY CLASS (ECF NO. 27),
             DENYING MOTION FOR RECONSIDERATION (ECF NO. 29), AND
          GRANTING MOTION FOR EXTENSION OF TIME TO AMEND (ECF NO. 28)


           Before the Court for consideration are: (1) Marvin Green’s, Thomas Pruitt’s, and Nathaniel

Wilmoth’s (collectively, the Plaintiffs) motion to certify case as class action (ECF No. 27

(Certification Motion)); (2) Plaintiffs’ motion for reconsideration of this Court’s January 8, 2021

Order Dismissing Complaint Without Prejudice and Granting Leave To Amend (the Order) (ECF

No. 29 (Reconsideration Motion)); and (3) Plaintiffs’ motion for extension of time to amend

complaint. (ECF No. 28 (Extension Motion).) For the reasons explained below, the Certification

Motion and Reconsideration Motion are denied, and the Extension Motion is granted.

I.         CERTIFICATION MOTION

           In the January 8, 2021 Order, the Court directed the Clerk to “remove ‘Tennessee

Prisoners’ as plaintiffs, as this matter was neither filed as, nor certified as, a class action.” (ECF
Case 2:20-cv-02781-JTF-atc Document 34 Filed 02/12/21 Page 2 of 8                       PageID 202




No. 26 at PageID 81.) On January 25, 2021, Plaintiffs moved to certify this case as a class action

because “there is [sic] more than two plaintiffs with all the same common facts.” (ECF No. 27 at

PageID 93.) Their Certification Motion offers no basis for class certification, and the record itself

suggests to the Court no plausible basis for certification.

       Federal Rule of Civil Procedure 23(a) provides:

       One or more members of a class may sue or be sued as representative parties on
       behalf of all members only if:
       (1) the class is so numerous that joinder of all members is impracticable;
       (2) there are questions of law or fact common to the class;
       (3) the claims or defenses of the representative parties are typical of the claims or
       defenses of the class; and
       (4) the representative parties will fairly and adequately protect the interests of the
       class.

“An action may be maintained as a class action if the prerequisites of subdivision (a) are

satisfied, and in addition: ... (3) the court finds that the questions of law or fact common to

the members of the class predominate over any questions affecting only individual

members, and that a class action is superior to other available methods for the fair and

efficient adjudication of the controversy.” Fed. R. Civ. P. 23(b).

       The United States Supreme Court has held that a plaintiff must prove, not

merely plead, each of Rule 23’s requirements. See, e.g., Walmart Stores, Inc. v. Dukes,

564 U.S. 338, 350 (2011).       That is, movants must satisfy all of Rule 23(a)’s four

prerequisites -- i.e., numerosity, commonality, typicality, and adequate representation --

and they must also demonstrate that the case falls within at least one of Rule 23(b)’s

subcategories. See, e.g., Hicks v. State Farm Fire & Casualty Co., 965 F. App’x 452, 457

(6th Cir. 2020). District courts must “conduct a ‘rigorous analysis’ into whether the

prerequisites of Rule 23 are met before certifying a class.” In re Am. Med. Sys., Inc., 75

F.3d 1069, 1078–79 (6th Cir. 1996) (internal citation omitted).
                                                  2
Case 2:20-cv-02781-JTF-atc Document 34 Filed 02/12/21 Page 3 of 8                        PageID 203




       The Court turns now to such rigorous analysis in Plaintiffs’ case.

       (1)      As to Rule 23(a) numerosity, the putative class must be “so numerous that

joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). Courts evaluate whether

the joinder persons affected by the lawsuit would be impractical. If not, the case should be

brought as a regular civil action. See, e.g., Fitzgerald v. P.L. Mktg., Inc., No. 17-2251,

2020 WL 7764969, at *7 (W.D. Tenn. Feb. 13, 2020) (internal citations omitted). Here,

Plaintiffs’ mere statement about there being “more than two plaintiffs” in this case, ECF

No. 27 at PageID 93, is clearly inadequate to meet Rule 23(a)(1)’s numerosity prerequisite.

Furthermore, numerosity for certification purposes “is not a strictly numerical issue.” Id.

       (2)     As to Rule 23(a) commonality, Plaintiffs’ “claims must depend on

a common contention ... of such a nature that it is capable of classwide resolution -- which means

that determination of its truth or falsity will resolve an issue that is central to the validity of each

one of the claims in one stroke.” Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 542 (6th Cir.

2012) (quoting Dukes, 564 U.S. at 350). Plaintiffs’ conclusory and unsupported contention that

they have “all the same facts,” ECF No. 27 at PageID 93, is woefully inadequate for Rule 23(a)

commonality purposes. Plaintiffs do not demonstrate that their claims and those of any putative

class share a common legal question that is capable of classwide resolution. In fact, Plaintiffs do

not even explain what they refer to regarding “all the same facts.” (Id.) The Certification Motion’s

dearth of support leaves this Court unable to determine whether individualized proofs would be

necessary to resolve liability questions on a classwide basis.

       (3)      Rule 23(a) typicality requires that “claims or defenses of the representative parties

are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). A sufficient

relationship must exist between the injury to named plaintiffs and the conduct affecting the class,

                                                   3
Case 2:20-cv-02781-JTF-atc Document 34 Filed 02/12/21 Page 4 of 8                      PageID 204




such that “the court may properly attribute a collective nature to the challenged conduct.” In re

Am. Med. Sys. Inc., 75 F.3d 1069, 1082 (6th Cir.1996). “[A] plaintiff’s claim is typical if it arises

from the same event or practice or course of conduct that gives rise to the claims of other class

members, and if his or her claims are based on the same legal theory.” Id. Here, the Certification

Motion does not in any way address, much less successfully demonstrate, Rule 23(a) typicality.

For example, since the Certification Motion does not offer any proposed definition of a putative

class, the Court is unable to determine whether the three named Plaintiffs’ claims arise from the

same occurrences as those of class members on whose behalf they purport to sue.

       (4)     Finally, as to Rule 23(a)’s adequacy of representation prong, courts must find that

“the representative party will fairly and adequately protect the interests of the class. This

requirement is essential to due process as a final judgment is binding on all class

members.” Bradberry v. John Hancock Mut. Life Ins. Co., 217 F.R.D. 408, 414 (W.D. Tenn.

2003) (citation omitted). There are two criteria for determining adequacy of representation: (1)

class representatives’ common interests with unnamed class members; and (2) representatives’

interest in vigorous prosecution of class interests through qualified counsel. Senter v. Gen. Motors

Corp. 532 F.2d 511, 524-25 (6th Cir. 1976) (citation omitted). Adequacy of representation

mandates that the named plaintiffs not have a conflict of interest in representing the absent class

members. Am. Med. Sys., 75 F.3d at 1083. Here, the Certification Motion is completely silent as

to the adequacy of representation prong and leaves the Court unable to conduct the mandated

rigorous analysis. See Am. Med. Sys., 75 F.3d at 1078–79.

       For all of these reasons, Plaintiffs’ Certification Motion falls far short of meeting Fed. R.

Civ. P. 23(a)’s prerequisites to class certification, which renders unnecessary any discussion of

Rule 23(b)(3)’s requirements. Their Certification Motion is DENIED.

                                                 4
Case 2:20-cv-02781-JTF-atc Document 34 Filed 02/12/21 Page 5 of 8                        PageID 205




II.    RECONSIDERATION MOTION

        The January 8, 2021 Order ruled that Green failed to state a claim to relief for deprivation

of prison employment and education. (ECF No. 26 at PageID 84-85.) Plaintiffs’ January 25, 2021

Reconsideration Motion argues that the Order “misconstrued plaintiff [sic] factual allegations.”1

(ECF No. 29 at PageID 99.) The Motion contends that the § 1983 complaint in this case alleges

deprivation of constitutional rights regarding “jobs and education … in society … not in prison.”

(Id. at PageID 100.)

        The Court construes Plaintiffs’ Reconsideration Motion as an application pursuant to Fed.

R. Civ. P. 60(b). Under Rule 60(b), a court may grant a party relief from a final judgment because

of one of several defined reasons, including mistake or inadvertence, newly discovered evidence,

fraud, if there is a defect in the judgment, or for any other reason justifying relief. See Fed. R. Civ.

P. 60(b)(1)–(6). “As a prerequisite to relief under Rule 60(b), a party must establish that the facts

of its case are within one of the enumerated reasons contained in Rule 60(b) that warrant relief

from judgment.” Lewis v. Alexander, 987 F.2d 392, 396 (6th Cir.1993). “A Rule 60(b) motion is

neither a substitute for, nor a supplement to, an appeal.” GenCorp, Inc. v. Olin Corp., 477 F.3d


        1
          The Order found that Counts I and II of the complaint assert due process claims by Green
for deprivation of employment and school. (ECF No. 26 at PageID 84.) Factual allegations in the
complaint regarding Green and Hervey refer to the prison grievance process. (See ECF No. 1-2 at
PageID 21; see also ECF No. 3 at PageID 32–33 & 36–38.) Pruitt and Wilmoth had filed motions
to join solely in Count III regarding inadequate prison grievance process. (ECF No. 26 at PageID
85-87; No. 16; No. 18.) Thus, the Court construes the Reconsideration Motion’s “… plaintiff
factual allegations …” language as intending the singular possessive. That is, the Motion intended
to indicate “Plaintiff’s” and refer exclusively to Green. Accordingly, the Court discusses the
Reconsideration Motion in the context of Green’s claim.
        However, even if Wilmoth and Pruitt intended to assert claims concerning education and
employment that are similar to Green’s claims, the Reconsideration Motion’s disposition would
remain the same. None of the Plaintiffs have made the requisite showing to merit reconsideration
of the Order. However, the Court makes no express finding on the scope of Pruitt’s and Wilmoth’s
due process claims, if any. They have never notified the Court of their intent to pursue such
cause(s) of action.
                                                 5
Case 2:20-cv-02781-JTF-atc Document 34 Filed 02/12/21 Page 6 of 8                       PageID 206




368, 373 (6th Cir. 2007). “Motions to reconsider ... are used sparingly and in rare

circumstances.” In re Regions Morgan Keenan Sec., Derivative & ERISA Litig., Nos. 2:09-MD-

2009-SHM & 12-2341, 2013 WL 2319271, at *2 (W.D. Tenn. May 28, 2013) (internal citation

omitted)). A court should not grant a motion to revise its prior ruling “in the vast majority of

instances ....” Id. (internal citation omitted). “Rule 60(b) [of the Federal Rules of Civil Procedure]

does not allow a defeated litigant a second chance to convince the court to rule in his or her favor

by presenting new explanations, legal theories, or proof.” Jinks v. AlliedSignal, Inc., 250 F.3d

381, 384 (6th Cir. 2001). Plaintiffs’ Reconsideration Motion does not fit within this framework.

       Their Motion relies on a theory that they suffered constitutional deprivation due to Mark

Luttrell Transition Center’s (MLTC) stoppage of educational and employment programs

(Programs) for inmates. The Court does not agree. Although the “freedom to choose and pursue

a career, ‘to engage in any of the common occupations of life,’ qualifies as a liberty interest which

may not be arbitrarily denied by the State,” Wilkerson v. Johnson, 699 F.2d 325, 328 (6th

Cir. 1983) (quoting Meyer v. Nebraska, 262 U.S. 390, 399 (1923)) (citation omitted), the Sixth

Circuit has also held that there is no “general right to private employment.” Cutshall v. Sundquist,

193 F.3d 466, 479 (6th Cir. 1999) (noting the lack of cases recognizing a constitutional “general

right to private employment”)); see also Doe v. Haslam, No. 3:16-cv-02862, 2017 WL 5187117,

at *16 (M.D. Tenn. Nov. 9, 2017) (following Cutshall and holding that there is no

general right to private employment). Therefore, the Court applies a rational basis test to the

MLTC’s cessation (the Restriction) of the Programs. See id. (citing Washington v. Glucksberg,

521 U.S. 702, 728 (1997)).

       To survive rational basis scrutiny, the challenged action need only be rationally related to

a legitimate government interest. See Johnson v. Bredesen, 624 F.3d 742, 746 (6th Cir. 2010).

                                                  6
Case 2:20-cv-02781-JTF-atc Document 34 Filed 02/12/21 Page 7 of 8                     PageID 207




However, Green, Pruitt, and Wilmoth have not alleged that the Restriction lacked a rational basis

for protection of a legitimate interest. Rather, the record suggests a governmental interest that is

rationally related to the Restriction -- i.e., to protect inmates and the public during the COVID-19

pandemic. (See ECF No. 26 at PageID 84 n. 2.) Moreover, the Restriction does not altogether

prevent inmates such as Green from obtaining private employment after their release from

MLTC.2 According to Plaintiffs’ complaint, the Programs are only a part of “transitioning” (ECF

No. 1 at PageID 5) inmates to society.

       In sum, Plaintiffs have not demonstrated mistake, inadvertence, newly discovered

evidence, fraud, or defect in the Order.           Their Reconsideration Motion’s theory of

a constitutional right to private employment is fatally flawed. As the Order found, the inability to

participate in inmate transitional programs for education and employment does not violate the

Constitution.    (ECF No. 26 at PageID 85 (citations omitted).)                  Nothing in the

Reconsideration Motion persuades the Court that the Order was incorrect about prisoners’

constitutional rights to jobs, whether within or outside a jail. For all of these reasons, the

Reconsideration Motion (ECF No. 29) is DENIED.

III.   EXTENSION MOTION

       Plaintiffs’ Extension Motion seeks a “stay [of] the filing of [an] amended complaint” until

disposition of the Reconsideration Motion. (ECF No. 28 at PageID 96.)

       Given that: the Order previously afforded leave to amend (ECF No. 26 at PageID 91);

Plaintiffs are appearing pro se; and they demonstrated interest (e.g., ECF No. 29) in clarifying the



       2
           According to the most current information available on the Tennessee Department of
Correction website, Green, Pruitt, and Wilmoth remain incarcerated at MLTC. (See
https://apps.tn.gov/foil-app/details.jsp (Green’s sentence end-date is August 18, 2021; Wilmoth’s
sentence end-date is June 23, 2022; and Pruitt’s sentence end-date is February 12, 2021).)
                                                  7
Case 2:20-cv-02781-JTF-atc Document 34 Filed 02/12/21 Page 8 of 8                   PageID 208




Order’s ruling before proceeding to the next phase of prosecuting their claims, the Court finds

good cause for extending their deadline to amend. The Extension Motion (ECF No. 28) is

GRANTED. Any amendment must be filed within twenty-one (21) days after the date of this

order and must be filed under the terms set forth in the prior Order (ECF No. 26 at PageID 91).

       IT IS SO ORDERED, this 12th day of February, 2021.

                                             s/John T. Fowlkes, Jr.
                                            JOHN T. FOWLKES, JR.
                                            UNITED STATES DISTRICT JUDGE




                                                8
